Citation Nr: 1529622	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  10-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee condition, to include degenerative joint disease and chondromalacia patellae. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1982 to August 1982, and served in the Army National Guard from 1981 to 2005. 
This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied to reopen the Veteran's claim of service connection for a right knee condition. The Veteran's claim was subsequently transferred to the RO in Nashville, Tennessee. 

By way of procedural history, the Board notes that, the Veteran's initial claim for service connection was denied in a February 2006 rating decision. The Veteran filed a notice of disagreement (NOD) with respect to her right knee claim, and the RO issued a statement of the case (SOC) in April 2006. The Veteran, however, did not file a substantive appeal (VA Form 9) and that claim became final. 38 C.F.R. § 20.302.  

In October 2008, the Veteran filed an application to reopen her previously denied claims, and was denied in March 2009.  The Veteran again filed a timely NOD, and the RO issued a SOC in January 2010.  The Veteran did not file a substantive appeal, but did file a statement in January 2010 enclosing a copy of an MRI of the right knee dated in October 2009.  The RO accepted this statement as a substantive appeal with respect to the right knee claim.  38 C.F.R. § 20.302.  Thereafter, the Veteran continued to submit argument with respect to the claim.  As noted in the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) distinguished the issues of a timely NOD versus a timely substantive appeal and held that a timely substantive appeal was not a jurisdictional requirement for the Board's consideration of a claim.  

In October 2012, the Board found that new and material evidence had been submitted by the Veteran with regards to her claim of service connection for her right knee condition, and reopened the Veteran's claim. In the same decision, the Board remanded the same claim for further evidentiary development, to include an examination for a nexus opinion and obtaining further medical/service records. Such development was accomplished by the RO and a supplemental statement of the case (SSOC) issued in May 2013 denied the Veteran's claim for service connection. The claim is properly before the Board for appellate review. 

A review of the Veteran's Virtual VA/Veterans Benefits Management System (VBMS) paperless claims file was conducted. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim for service connection. While the Board acknowledges that this is the second remand since the Veteran filed her claim, the Board notes that such development is necessary to ensure that there is a complete and adequate record upon which to decide the Veteran's claim so that she is afforded every possible consideration. 

In this case, the Veteran has submitted statements that she injured her right knee during annual training at McDill Air force Base (AFB). A review of the Veteran's National Guard medical records indicate that the Veteran was seen in March 1997 in the emergency room of McDill AFB for acute right knee injury with effusion.  X-ray diagnostics of the right knee indicated to be "ok."  Two and a half weeks later, the Veteran was seen for complaints of right knee pain. During the examination, the Veteran reported that she developed pain in her right knee while doing physical training on an exercise machine in the Reserves. The report noted that the Veteran had been seen in a local ER at McDill AFB. X-rays conducted during that examination indicated mild lateral tilting of both patellae. The Veteran was ultimately diagnosed with traumatic chondromalacia of the right knee. 

Subsequent private medical records indicate that the Veteran had complaints of knee pain since 2003, to include swelling after a run/walk in 2003, and complaints of pain, stiffness and flare-ups throughout the claims period. Since 2003, the Veteran has had continued diagnoses and treatment for her right knee, to include chondromalacia patellae, degenerative joint disease, and synovitis with effusion. 

In March 2013, in accordance with the Boards remand directives, the Veteran was afforded a VA examination regarding her right knee condition. During the examination the Veteran reported that she injured her right knee on an exercise machine during physical training in the reserves, and that she has had problems, such as pain and stiffness, since that time. The examiner, after conducting an in-person examination of the Veteran's right knee and a review of the Veteran's claims file, diagnosed the Veteran with chondromalacia patellae of the right knee. X-ray diagnostics of the Veteran's right knee showed degenerative changes. 

The VA examiner, however, concluded that the Veteran's chondromalacia patellae of her right knee was less likely than not related to the Veteran's service. In this regard, the examiner noted that the Veteran was diagnosed with the condition in 2009, and that such condition was a multi-factorial condition associated with many factors such as age, weight, activity, and genetics. The examiner noted that it was unlikely that this condition was related to her traumatic injury to her right knee during her training in 1997. It was further pointed out by the examiner that the Veteran has experienced multiple injuries to her knee since 1997. 

The Board finds that the March 2013 VA examination to be inadequate, and that an addendum opinion is required prior to any adjudication on the merits for the Veteran's claim for service connection. The Board notes that, the VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The March 2013 VA examination and nexus opinion is inadequate on several fronts; first, and most evident, is the VA examiner's lack of discussion regarding the Veteran's degenerative joint disease of her right knee. On examination, X-ray evidence showed that the Veteran suffered from degenerative/arthritic changes in her right knee. Furthermore, a review of the Veteran's medical history reveals a diagnosis of degenerative joint disease in December 2005, by the Veteran's private treating physician. However, despite this evidence of arthritis in the Veteran right knee, the VA examiner failed to provide any opinion regarding this condition. Specifically, the examiner failed to opine as to whether the Veteran's degenerative/arthritic changes in her right knee is etiologically related to any incident/injury of her service, to include her knee injury in 1997. Instead the VA examiner only offered a negative nexus opinion regarding the Veteran's chondromalacia patellae; the Board notes that such disabilities are distinct medical conditions. Therefore, an addendum nexus opinion regarding the Veteran's arthritis in the right knee must be obtained prior to any appellate review on the merits. 

Furthermore, the Board notes that the examiner also failed to adequately address the Veteran lay contentions that her right knee had been symptomatic since her injury in 1997. While the evidence of record does not show any medical records or treatments for issues with her right knee until 2003, the Veteran has consistently asserted, to the VA in her claims, and to her treating physicians, that her right knee condition has progressively bothered her since her injury in 1997. The Board notes that, in the absence of medical treatment records, lay evidence, especially competent and credible lay statements from the Veteran cannot be ignored by the examiner. See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007). The Board finds that such assertions by the Veteran regarding her continued symptomology in her right knee to be both credible and competent. Consequently, an addendum to the March 2013 examiner's nexus opinion is required, so to specifically speak to the Veteran's lay assertions of continuity of symptomatology. 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for her claimed right knee condition that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should obtain an addendum medical opinion from the same VA examiner that conducted the March 2013 examination. If that examiner is not available, provide the Veteran's claims file to another qualified VA physician to ascertain the nature and etiology of his right knee condition, to include her diagnosed chondromalacia patellae and arthritis (degenerative joint disease), addressing whether the Veteran's condition is related to, or was caused by her military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so. 

The examiner is specifically directed to opine upon any relation, etiological or otherwise, the Veteran's arthritis (degenerative changes), detected during the March 2013 VA examination, or the diagnosis of degenerative joint disease, in a December 2005 private medical treatment record, with the her military service, or any incidents thereof. 

Specific comment shall also be made regarding the Veteran's lay evidence of record, including the Veteran's assertion regarding the continuity of symptomatology since her incident in 1997. The examiner is advised that the Board finds that the Veteran's lay statement with regards to experiencing a symptomatology since her injury in 1997 to be credible.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claim remain unfavorable to the Veteran, she and her representative should be furnished with a SSOC and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

